     Case 1:17-cv-02215-SHR-MCC Document 128 Filed 07/08/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GABRIEL ROSA-DIAZ,                             :     CIVIL NO.1:17-CV-2215
                                               :
             Plaintiff,                        :     (Judge Rambo)
                                               :
             v.                                :
                                               :     (Magistrate Judge Carlson)
LAUREL HARRY, et al.,                          :
                                               :
             Defendants.                       :


                          MEMORANDUM AND ORDER

      This is a pro se civil rights case filed by Gabriel Rosa-Diaz, a state prisoner. In

this case, Rosa-Diaz asserted claims against various Pennsylvania Department of

Corrections (“DOC”) officials (the “DOC Defendants”). On May 5, 2020, we entered

an order conditionally appointing counsel, and directed the Pro Bono Coordinator for

the Middle District of Pennsylvania Chapter of the Federal Bar Association to seek to

identify counsel willing to assist in this case. The Pro Bono Coordinator has since

advised the Court that he has been unable to find counsel willing to accept an

appointment in this action. Accordingly, the plaintiff is hereby advised that the Court

has been unable to identify counsel willing to assist in this case, and IT IS

THEREFORE ORDERED THAT the Court=s prior order conditionally appointing




                                           1
     Case 1:17-cv-02215-SHR-MCC Document 128 Filed 07/08/20 Page 2 of 2




counsel is VACATED. The plaintiff shall be required to continue litigating this

action on his own behalf, pro se.

      SO ORDERED, this 8th day of July 2020.



                                    /s/ Martin C. Carlson
                                    Martin C. Carlson
                                    United States Magistrate Judge




                                      2
